DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
 

Introductory Remarks
	In response to communications filed on 16 February 2021, claims 1, 6, 11, 17, 19, 21-23, and 25 are amended per Applicant's request. Claims 4-5, 9-10, 14-15, 18, 20, 24, and 26 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-3, 6-8, 11-13, 16-17, 19, 21-23, 25, and 27-28 are presently pending in the application, of which claims 1, 6, and 11 are presented in independent form.

The previously raised objection of dependent claims 21-23 and 27-28 are withdrawn. A new ground(s) of rejection has been issued.
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
It should be noted that Claims 21-23 and 27-28 were previously objected to as containing allowable subject matter but for the rejection of the base claims (Remarks, p. 8). However, upon further search and consideration, new prior art was found and applied to reject these claims. See the 103 rejection below for further detail.
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



A Note on Intended Use
The Examiner notes there are multiple elements in the claims that will be interpreted as intended use. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed does not limit a claim to a particular structure, nor limits the scope of a claim or claim limitation”, see MPEP 2111.04. The Examiner notes the recited prior art has the capability to perform the limitations indicated as intended use.
An incomplete list of the limitations that could be interpreted as intended use is as follows: Claims 1, 6, and 11 recite “…presenting the first set of query suggestions to the person; …presenting the second set of query suggestions to the person, wherein the first and second set of query suggestions are presented to facilitate the person to complete the query”.



Claim Objections
Claims 1, 6, and 11 are objected to because of the following informalities: the claims recite “deriving a person corpus…from a plurality of spaces some of which are private to the person…; receiving a first portion of a query from a person”. The first instance of “person” should be “a”, and the second instance should be “the”. Appropriate correction is required.
Claim 27 is objected to because of the following informalities: there is an “and” missing from the claim body (after “determining a domain of the data”). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-8, 11-13, 16-17, 19, 21-23, 25, and 27-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite the language “deriving a person corpus based on data cross linked from a plurality of spaces some of which are private to the person”. Such language is indefinite, as it cannot be precisely ascertained what “some of” exactly constitutes. It should be made clearer exactly what these spaces contain, and what is or is not private to the person performing the search.
The remaining dependent claims are rejected under 35 U.S.C. 112(b), by virtue of their dependency on their respective independent claims and for failing to cure the deficiencies of their respective independent claims.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 11, 13, 16-17, 21-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Boulis (“Boulis”) (US 2009/0019002 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1).
	Regarding claim 1: Brewer teaches A method, implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for query suggestion (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet), the method comprising:
	deriving a person corpus … (Brewer, [0053], where monitored information may be collected and used to create or update a user profile that includes query logs and past web selections. The user profile that stores a user’s personalization information is learned over a period of time, and may be stored in a user profile database (i.e., “person corpus”) that is accessible to the server);
	receiving a first portion of a query from a person (Brewer, [0050] and [FIG. 5], where a user types in “baseball” and a space);
	receiving information indicative of an intent of the person (Brewer, [0053], where query refinement options are personalized based on a user profile, where the user profile may store tracked query information including query logs, past web selections, etc. (i.e., “information indicative of an intent of the person”). See also Brewer, [0008], where the query refinement options presented are based on a tracked history of queries previously entered by one or more users);
	obtaining, with respect to the first portion of the query, a first set of query suggestions based on information from a first data source (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria); 
	presenting the first set of query suggestions to the person (Brewer, [0050], where the user, after typing in “baseball”, is presented with a dropdown list showing suggested terms related to baseball, e.g., the query refinement options “baseball teams”, “baseball players”, and “baseball equipment” are provided);
	receiving, subsequent to the first portion of the query, a second portion of the query from the person (Brewer, [0051] and [FIG. 6], where the user types “tickets” after the initial query string “baseball” to form the query “baseball tickets”);
	obtaining … a second set of query suggestions obtained from the person corpus (Brewer, [0049], where the system displays suggested refinement terms based on words related to the search terms already typed where these related words can be pulled from past queries, e.g., see Brewer, [0053], where the past queries may be derived from query logs tracking queries entered by the user stored within a user profile associated with the user, the user profile having been stored in a user profile database (i.e., “person corpus”)) wherein the first data source is generated independently of the person corpus (Brewer, [0046], where refinement options provided to the user may be based on a variety of stored information including web graphs, web documents, dictionaries, thesauruses, proper name lists, categorical and taxonomy information, and word-breaking or stemming criteria); and
	presenting the second set of query suggestions to the person, wherein the first and second set of query suggestions are presented to facilitate the person to complete the query (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”).
	Although Brewer does not appear to explicitly state that the first set of query suggestions were derived from a first data source independent of the person corpus, and the second set of query suggestions were derived from the person corpus, Brewer suggests that query suggestions may be derived from a variety of sources, including a user profile containing query logs (i.e., corresponding to the claimed “person corpus”) in addition to other sources such as dictionaries, thesauruses, categorical/taxonomy information, etc. (i.e., corresponding to the claimed “first data source”). One of ordinary skill in the art would have thus been suggested to have modified Brewer by first drawing from non-personalized data sources to provide a first set of query suggestions (i.e., a first data source as claimed), and then subsequently presented query suggestions corresponding to the person corpus (i.e., resulting in more personalized query suggestions) with the motivation of providing a set of default suggestions to help the searcher narrow the scope/focus/context (in addition to ensuring that proper spelling has been utilized), and then providing more personalized/customized and contextualized suggestions directly related to the searcher, as the previously suggested queries may not have sufficiently addressed the searcher’s intent (which may have been why the searcher inputted additional query terms).
	The Examiner notes that “wherein the first and second set of query suggestions are presented to facilitate the person to complete the query” has been considered as an intended use/result, and is not afforded patentable weight. The Examiner notes that “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus'  if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), see MPEP 2114. The recited prior art has the capability to perform these intended use limitations, and therefore, the prior art meets the claimed limitations. See MPEP 2111.02; See also In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed.Cir. 1997).
Brewer does not appear to explicitly teach [deriving a person corpus] based on data cross linked from a plurality of spaces some of which are private to the person, wherein the data is cross linked based on cross-linking keys identified from the data; modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified portion of the query; [and] [obtaining], with respect to the modified portion of the query, [a second set of query suggestions].
	Boulis teaches [deriving a person corpus] based on data cross linked from a plurality of spaces some of which are private to the person, wherein the data is cross linked based on cross-linking keys identified from the data (Boulis, [0051], where a user may be categorized between multiple group memberships. When multiple groups are indicated, the combination of group-specific search dictionaries (i.e., “[not] private to the person”) can be combined to generate a personalized search dictionary (i.e., “deriving a person corpus”) by applying different weights to the group-specific dictionaries in accordance with the user’s search query information (i.e., “private to the person”). See Boulis, [0078], where group-specific search dictionaries (for each cluster) are created by aggregating profiles from all users belonging to the same cluster; thus in this manner, the dictionaries are based on data not-private to a person (the group-specific search dictionaries) and private to the person (the user’s search query information). See Boulis, [0053-0054], where “dictionaries” are formed of words (i.e., the “cross-linked keys”) derived from the clusters, calculated in combination with the user’s personalized count frequency; thus in this manner, the “cross-linked keys” correspond to both the dictionary clusters of groups/memberships, and the user’s personal count frequency, e.g., from logs of completed search queries (Boulis, [0058])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Boulis (hereinafter “Brewer as modified”) with the motivation of allowing latent preferences of a user to be made, i.e., based on data related to prior searches conducted by the same user or other users in the same group, which allows the system to suggest query suggestions comprising queries not been issued before by the user but still pertinent to his/her interests (Boulis, [0031]).
	Brewer as modified does not appear to explicitly teach modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified portion of the query; [and] [obtaining], with respect to the modified portion of the query, [a second set of query suggestions].
	Wu teaches modifying, based on the intent of the person, a combination of the first and second portions of the query to generate a modified portion of the query; [and] [obtaining], with respect to the modified portion of the query, [a second set of query suggestions] (Wu, [0052] and [0059], where the system may generate suggested modified/refined queries by replacing or adding/deleting terms in the original query to generate potential suggested queries (i.e., “modifying…a combination of the first and second portions of the query to generate a modified portion of the query”). See Wu, [0053], where the system may apply term replacement query modification/refinement by generating expansion/contraction tables of pairs based on compound pairs, e.g., based on context or previous queries (Wu, [0060]) (i.e., “modifying, based on the intent of the person…”). See Wu, [0045], where the original query may include various core words or terms (T1, T2, T3, T4) and non-core words or terms (s1, s2, s3), indicating that there are multiple portions of the query (i.e., “a combination of the first and second portions of the query”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Wu (hereinafter “Brewer as modified”) with the motivation of providing extended query suggestions in order to generate additional suggested modified/refined (alternative) queries (Wu, [0039]), thereby allowing a broader range of possible query options without the user necessarily having to type in more words to establish the scope of their intended search.

	Regarding claim 3: Brewer as modified teaches The method of claim 1, wherein the person corpus includes at least one second data source private to the person, the second data source including: private electronic mails; a private calendar; a private contact list; private messages; private bookmarks; private visual information; private voice information; and private log information (Brewer, [0053], where suggested query refinement options are personalized and may be learned by monitoring the user, and stored in a user profile that includes query logs, the user profile being stored in a user profile database (i.e., “person corpus”)). 

	Regarding claim 6: Claim 6 recites substantially the same claim limitations as Claim 1, and is rejected for the same reasons.
Note that Brewer teaches A system having at least one processor, storage, and a communication platform, to provide query suggestions, the system comprising [the claimed components to implement the claimed steps] (Brewer, [0014] and [0032], where the disclosed steps may be implemented as a system comprising a memory in which machine instructions are stored, and a processor that performs the disclosed steps. The system may include a means for establishing communications over a wide area network such as the Internet).

	Regarding claim 8: Claim 8 recites substantially the same claim limitations as Claim 3, and is rejected for the same reasons.

Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Brewer teaches A non-transitory machine-readable medium having information recorded thereon to provide query suggestions, wherein the information, when read by the machine, causes the machine to perform operations comprising [the claimed steps] (Brewer, [0028], where the disclosed steps may be implemented as a system that includes a system memory including computer-readable media providing nonvolatile storage of computer-readable instructions).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 16: Brewer as modified teaches The method of claim 1, wherein the first portion of the query corresponds to a prefix of a search query (Brewer, [0049], where, as the user types, the auto-complete interface suggest words starting with the characters the user has already typed, where these suggested words are displayed in a dropdown list under the search terms). 

	Regarding claim 17: Brewer as modified teaches The method of claim 1, wherein the second set of query suggestions is presented replacing the presentations of the first set of query suggestions (Brewer, [0051] and [FIG. 6], where after the user types “tickets” after the initial query string “baseball”, the system presents a new list of suggested search terms, i.e., the query refinement options being “baseball tickets sales”, “baseball tickets vendors”, and “baseball tickets auctions”, replacing the previously presented suggested search terms of “baseball teams”, “baseball players”, and “baseball equipment” (Brewer, [0050] and [FIG. 5])). 

	Regarding claim 21: Brewer as modified teaches The method of claim 1, wherein the modified portion of the query is generated by modifying a concatenation of the first portion of the query and the second portion of the query, and wherein at least a portion of the modified portion of the query is generated independently of previous queries (Wu, [0034], where the system generates modified or refined user inputs based on the original user input, such as a query based on the user’s query history and relationships between the terms of the user query, e.g., extracting new terms including new name entities and the relationships between terms from a web corpus (Wu, [0036]) (i.e., “generated independently of previous queries”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Wu with the motivation of providing alternate queries that may not have been previously thought of by other users, thus allowing possibly relevant documents to be presented as search results even in situations where users were not previously aware of such related terms.1

	Regarding claim 22: Claim 22 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 23: Claim 23 recites substantially the same claim limitations as claim 21, and is rejected for the same reasons.

	Regarding claim 28: Brewer as modified teaches The method of claim 1, further comprising:
	estimating the intent of the person based on tracking interactions of the person with the person corpus (Brewer, [0053], where query refinement options are personalized for each user, where personalization may be based on monitoring the user’s behavior, the monitoring including tracking queries entered by the user and/or results selected by the user. This personalization information is learned over time and stored in a user profile; the user profile is stored in a user profile database (i.e., “person corpus”)).


Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Boulis (“Boulis”) (US 2009/0019002 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Hsu et al. (“Hsu”) (US 2012/0265779 A1).
	Regarding claim 2: Brewer as modified teaches The method of claim 1, but does not appear to explicitly teach wherein the first data source includes: a person search history; and an archive of regular suggestions.
	Hsu teaches wherein the first data source includes: a person search history; and an archive of regular suggestions (Hsu, [0029], where the system stores various types of information used to identify query formulation suggestions, including a query log of frequently selected interpretations of queries (i.e., “an archive of regular suggestions”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer and Hsu with the motivation of providing a default list of popular suggestions that were frequently searched by users, due to the probability that it is likely the user would find such popular searches to also be of their own interest.

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as Claim 2, and is rejected for the same reasons.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Boulis (“Boulis”) (US 2009/0019002 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Hsu et al. (“Hsu”) (US 2012/0265779 A1), in further view of Pollara (“Pollara”) (US 2011/0258213 A1).
	Regarding claim 25: Brewer as modified teaches The method of claim 2, but does not appear to explicitly teach wherein the obtaining, with respect to the modified portion of the query further comprises: extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source.
	Pollara teaches extracting, via an extraction engine, a plurality of queryable terms from the second data source, wherein the extraction engine is selected based on a type of content included in the at least one second data source (Pollara, [0026-0028] and [0033], where an extraction engine may access a set of documents from a user’s personal desktop (i.e., “second data source”), which may include any set of text, graphics, audio files, etc. Extractors may be used for specialized resources, or for features specifically designed to find certain kinds of visuals used in the “cutting room”, e.g., close-ups, people, background, speed, lighting, etc. (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). Different extractors for different concepts/words or fields (i.e., “terms”) may also be applied (i.e., “wherein the extraction engine is selected based on a type of content included in the at least one second data source”). See Brewer, [0046], where query suggestion/refinement options are provided to the user based on a variety of stored information including query logs, etc., which will be presented to the user as the suggested query information (i.e., “queryable terms”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Pollara with the motivation of optimizing extractions depending on the type of content type, e.g., by locating specific fields or concepts in known, predictable areas, and customizing to different types of media, since, e.g., images/graphics require different additional levels of processing than text documents.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer et al. (“Brewer”) (US 2011/0087686 A1), in view of Boulis (“Boulis”) (US 2009/0019002 A1), in further view of Wu et al. (“Wu”) (US 2006/0253427 A1), in further view of Gross et al. (“Gross”) (US 2005/0278317 A1).
	Regarding claim 27: Brewer as modified teaches The method of claim 1, but does not appear to explicitly teach further comprising: determining a domain of the data; identifying the cross-linking keys from the data based on the domain.
	Gross teaches determining a domain of the data; [and] identifying the cross-linking keys from the data based on the domain (Gross, [0023], where the system creates a digital signature that includes words, and their semantic meaning or context, e.g., the word “jaguar” is often used in the users’ information in the context of computer operating systems, in which case the system will record the word “jaguar” in the context of computers rather than an alternative meaning such as automobiles or wildlife. See Gross, [0022], where that the data analyzed includes all system and non-system files such as e-mail, word processing documents, instant messenger history, etc., where the system analyzes the user’s data by scanning words used in the documents and determines which words have a higher incidence across the corpus, and those words in addition to their semantic meaning (i.e., “cross-linking keys from the data based on the domain”), are stored for inclusion in the digital signature).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Brewer as modified and Gross with the motivation of allowing queries to be contextualized by a user’s profile (Gross, [0019]), which leads to a better understanding of the user’s intent (Gross, [0003]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Jacobs et al. (US Patent Publication No. 2011/0314001 A1) is cited to show why one of ordinary skill in the art would provide query suggestions independently of previously submitted user queries (i.e., this is to allow users to discover new query terms/content that may not have been previously issued by other users) (see, e.g., Jacobs et al., [0003]). The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
20 August 2021




    
        
            
    

    
        1 See, e.g., Jacobs et al. US Patent Publication No. 2011/0314001 A1 at [0003] (“Generally, these alternate queries are conventionally based at least in part upon queries previously submitted by users.... If, however, the user wishes to search over semi-structured data in a particular domain, oftentimes alternate queries provided by search engines are not helpful. For instance, contents of structured data may include terms that do not come to mind when users proffer queries to the search engines…. Thus, since users have not thought to previously search for such terms, the search engine is not configured to provide alternate queries to aid searchers in locating certain documents that include semi-structured data”).